Exhibit 99.1 New York Chicago San Francisco Los Angeles Miami 11 West 19th Street inzie Street 111 Pine Street 3000 Ocean Park Blvd 4800 T-Rex Avenue 10th floor Suite 275 Suite 1620 Suite 1010 Suite 120 New York, NY 10011 Chicago, IL 60654 San Francisco, CA 94111 Santa Monica, CA 90405 Boca Raton, FL 33431 interclick Announces Q4 and 2010 Results Annual Revenue Eclipses $100 Million Quarterly Records in Revenue, EBITDA, Operating Income and EPS 38% Revenue Growth and Margin Expansion Expected in 2011 NEW YORK – February 23, 2011 – interclick, inc. (NASDAQ: ICLK) announced today its financial results for the fourth quarter and year ended December 31, 2010. Summary Results $ in millions (except per share amounts); Unaudited Q4 2010 Q4 2009 Growth FY 2010 FY 2009 Growth Revenue $ $ 78
